 


114 HR 1425 IH: Preserve and Protect God in Military Oaths Act of 2015
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1425 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Sam Johnson of Texas (for himself, Mr. Olson, and Mr. Lamborn) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend titles 10 and 32, United States Code, to require congressional approval before any change may be made to the oaths required for appointment as an officer in the Armed Forces, enlistment in the Armed Forces, or appointment as a cadet or midshipman at a military service academy, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preserve and Protect God in Military Oaths Act of 2015. 2.Congressional approval of changes to certain military and civil service oaths (a)Oath for commissioned officers (1)Regular commissioned officersSection 532 of title 10, United States Code, is amended by inserting after subsection (d) the following new subsection:

(e)The text of the oath required for an original appointment as a commissioned officer in the Regular Army, Regular Navy, Regular Air Force, or Regular Marine Corps may not be changed except by Act of Congress.. (2)Regular warrant officersSection 571 of such title is amended by adding at the end the following new subsection:

(d)The text of the oath required for an original appointment as a regular warrant officer may not be changed except by Act of Congress.. (3)Reserve officersSection 12201(a) of such title is amended by adding at the end the following new paragraph:

(3)The text of the oath required by paragraph (1) may not be changed except by Act of Congress.. (b)Enlistment oath (1)In generalSection 502 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Text of oathThe text of the oath required by this section may not be changed except by Act of Congress.. (2)National guardSection 304 of title 32, United States Code, is amended by adding at the end the following new sentence: The text of the oath required by this section may not be changed except by Act of Congress.. 
(c)Military service academy oaths 
(1)United States Military AcademySection 4346(d) of title 10, United States Code, is amended by adding at the end the following new sentence: The text of the oath required by this subsection, and the text of any honor oath required of a cadet, may not be changed except by Act of Congress.. (2)United States Naval AcademySection 6958(d) of such title is amended by adding at the end the following new sentence: The Secretary may not change the text of the oath required by this subsection, and the text of any honor oath required of a midshipman, without specific authorization in an Act of Congress.. 
(3)United States Air Force AcademySection 9346(d) of such title is amended by adding at the end the following new sentence: The Secretary may not change the text of the oath required by this subsection, and the text of any honor oath required of a cadet, without specific authorization in an Act of Congress..  